Filed 9/24/20 Marriage of J.K. & M.H. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



In re the Marriage of J.K. and M.H.
                                                                     D075901
J.K.,

         Respondent,
                                                                     (Super. Ct. No. DN175191)
         v.

M.H.,

         Appellant,

SAN DIEGO COUNTY DEPARTMENT
OF CHILD SUPPORT SERVICES,

         Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Pennie K. McLaughlin, Commissioner. Affirmed.
         M.H., in pro. per., for Appellant.
         No appearance for Respondent J.K.
         Xavier Becerra, Attorney General, Cheryl L. Feiner, Assistant Attorney
General, Linda M. Gonzalez and Ricardo Enriquez, Deputy Attorneys
General, for Respondent San Diego County Department of Child Support
Services.
      M.H. (Father) appeals an order determining child support arrears and
setting an escalating monthly arrears payment schedule. He challenges both
the order itself and numerous aspects of the six-year litigation preceding it.
Many of Father’s challenges are not cognizable in this appeal because the
alleged errors occurred long ago. As to the challenges that are properly
before us, we conclude Father has failed to show any prejudicial error and
affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      Father and Mother were married, had one son, and divorced. Their
2007 judgment of divorce, entered in Michigan, directed Father to pay
Mother child support “as previously ordered” for three years, at which time
the amount would be reviewed. Five years later, a Michigan court granted
Mother’s motion to change her residence to Oceanside, California. Mother
relocated to Oceanside, and Father moved to California as well.
      Mother registered the Michigan divorce judgment with the trial court
and requested changes to visitation and child support. In a supporting
declaration, Mother alleged that the existing Michigan visitation order
allowed their son to spend his summer vacation with Father. She argued
that Father’s move to California was a significant change in circumstances
requiring review of the visitation order. As to child support, Mother wrote, “I
am requesting that the Court order guideline child support.” The existing
Michigan child support order was for $361 monthly. Mother also requested
an order directing Father to make payments on a student loan, reimburse her
for their son’s medical expenses, and to allow their son to continue therapy
with a different therapist.


                                       2
      In an interim order, the court ordered child support of $572 monthly
and retained jurisdiction “over all outstanding issues.” It found the financial
documentation submitted by Father to be “unhelpful” and ordered Father to
file a proper income and expense declaration within 30 days. It also ordered
the parties to meet and confer regarding a therapist.
      After further hearings, the court appointed an expert to examine
Father’s business income. It continued to reserve jurisdiction over all
remaining issues. Four months later, it ordered Father to provide the expert
with his banking records by a date certain. The special master later died,
which appeared to cause further delays.
      Eighteen months after Mother’s request to modify the Michigan
judgment, the court made findings regarding Father’s monthly income and
custody timeshare for various periods. It directed Mother’s attorney to
calculate guideline child support based on the court’s findings for those

periods using “DissoMaster.”1
      Another year later, the court used those figures to determine Father’s
child support arrears. It directed Father to make a monthly arrears payment
of $200, until modified by further court order. It appears that Father had
requested a reduction of his regular monthly child support payments.
Because the court was concerned about the accuracy of Father’s current
financial documents, the court did not make any further child support orders.
Instead, it ordered Father to participate in a vocational evaluation. The
court’s order included the standard notation, “All orders not in conflict with
the foregoing shall remain in full force and effect.” Father did not participate


1     “DissoMaster is a computer software program widely used by courts to
set child support and temporary spousal support.” (Namikas v. Miller (2014)
225 Cal. App. 4th 1574, 1578, fn. 4.)

                                       3
in the vocational evaluation, so the court ordered his request to modify child
support off-calendar. It again included the standard notation regarding prior
orders.
      The court made a further order calculating arrears and, later, ordered
Father to make monthly arrears payments of $500. It ordered Father to file
an updated income and expense declaration. In its final order, it stated, “The

Court confirmed child support is as previously ordered.”2
      In October 2017, Father applied ex parte to obtain an order “to release
the funds frozen in my wife’s checking account and our son’s savings
account.” The court denied the ex parte application. It wrote, “[Father] is
told that [the Department of Child Support Services] has jurisdiction
[regarding] this issue.” (See Fam. Code, § 4251.)
      The next year, Father sought an order resetting his previous request to
reduce child support or, in the alternative, an order terminating child support
altogether. He argued he had been ill-served by his prior counsel and no
child support should be required of parents who provide “the basic necessities
of life” to their children. Mother opposed the motion and contended that
Father “still refuses to provide accurate income information for the Court to
meaningfully decide any request for modification of child support.” She again
requested that he complete a vocational evaluation. Mother also requested
that the court confirm its existing orders regarding child support and arrears
payments. In a declaration, Mother stated “[t]he last and still current child
support order was in the amount of $547” monthly.



2     Father appealed the final arrears order, and this court affirmed the
order in an unpublished opinion. (In re Marriage of J.K. and M.H. (Dec. 8,
2017, D072075).) Our unpublished opinion provides additional details
regarding these proceedings.

                                       4
      At the next hearing, the parties discussed the court’s previous orders
regarding child support. The court initially expressed its understanding that
the current order for child support was $572 monthly, but with Mother’s
agreement it determined the figure was in fact $547 monthly because it was
the last value calculated by the court in determining arrears. The court
rejected Father’s claim that he should not pay any child support. Father
asked the commissioner presiding in court to recuse herself. The court
refused. After a recess, the parties agreed to a new, nonguideline child
support payment of $400 monthly going forward. The court ordered arrears
payments of $200 monthly as well. The court confirmed that Father’s driver
license and real estate license had been released from suspension, subject to
review at future hearings.
      Two months later, Mother requested a revised payment plan on
arrears. She calculated that it would take 11 years to repay the arrears in
full at the current monthly payment of $200. The court ordered the County of
San Diego Department of Child Support Services (DCSS) to conduct an audit
of past obligations and payments to settle the question of Father’s
outstanding arrears. It rejected Father’s contention that the $400 stipulated
child support payment should be retroactive to 2015.
      Before the next hearing, Father filed a declaration contending that the
court’s child support orders, especially its imposition of interest on any
arrears, violated the Uniform Interstate Family Support Act (UIFSA;
Fam. Code, § 5700.101 et seq.) because Mother’s initial request for
registration of the Michigan judgment did not specify any grounds to modify
the Michigan child support order. Father reiterated his request that the
commissioner presiding in court recuse herself. He argued that two-thirds of
California’s funding for commissioner salaries came from the federal


                                        5
government based on the state’s child support orders. He claimed the
commissioner was financially interested in the matter based on this funding
scheme. Father also raised various allegations against his prior counsel.
      At the hearing, the court confirmed the parties had received DCSS’s
audit. The parties again reviewed the history of the court’s child support
orders. Father argued that the court’s first, interim child support order did
not modify the Michigan judgment, but the court did not agree. On the audit,
Father requested an additional payment credit of $42. Mother did not object,
so it was included in the accounting. The court determined that Father owed
approximately $22,000 in arrears and $7,500 in interest. Father objected to
the imposition of interest, but the court explained that the California child
support order accrued interest, regardless of Michigan law. Mother raised
the issue of a “more reasonable” payment plan on arrears. After discussion,
the court ordered escalating monthly arrears payments from $200 to $250 to
$400. Father appeals.
                                 DISCUSSION
                                        I
                 Standards of Appellate Briefing and Review
      Father represents himself in this appeal, as he did during most of the
challenged portions of the trial court proceedings. “Under the law, a party
may choose to act as his or her own attorney. [Citations.] ‘[S]uch a party is
to be treated like any other party and is entitled to the same, but no greater
consideration than other litigants and attorneys. [Citation.]’ [Citation.]
Thus, as is the case with attorneys, pro. per. litigants must follow correct
rules of procedure.” (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246-1247.)
These rules include general prohibitions on raising arguments for the first
time on appeal (In re Marriage of Crosby & Grooms (2004) 116 Cal. App. 4th
6
201, 212) or in a reply brief (In re Marriage of Khera & Sameer (2012)
206 Cal. App. 4th 1467, 1477-1478 (Khera & Sameer)). We will not consider
arguments that run afoul of these rules, including numerous new arguments
in Father’s reply brief.
      Substantively, the appealed order is presumed correct, and any error
must be affirmatively shown. (Denham v. Superior Court (1970) 2 Cal. 3d
557, 564.) “ ‘This is not only a general principle of appellate practice but an
ingredient of the constitutional doctrine of reversible error.’ ” (Ibid.) “To
demonstrate error, appellant must present meaningful legal analysis
supported by citations to authority and citations to facts in the record that
support the claim of error. [Citations.] When a point is asserted without
argument and authority for the proposition, ‘it is deemed to be without
foundation and requires no discussion by the reviewing court.’ ” (In re S.C.
(2006) 138 Cal. App. 4th 396, 408 (S.C.).) “Mere suggestions of error without
supporting argument or authority other than general abstract principles do
not properly present grounds for appellate review. The court is not required
to make an independent, unassisted study of the record in search of error.
The point is treated as waived and we pass it without further consideration.”
(Dept. of Alcoholic Beverage Control v. Alcoholic Beverage Control Appeals
Bd. (2002) 100 Cal. App. 4th 1066, 1078.) “ ‘We are not bound to develop
appellants’ arguments for them. [Citation.] The absence of cogent legal
argument or citation to authority allows this court to treat the contention as
waived.’ ” (Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal. App. 4th
939, 956.)




                                        7
                                        II
                       Augmentation and Judicial Notice
      Father has filed three unopposed motions to augment the record.
(Cal. Rules of Court, rule 8.155.) We previously granted the first motion,
filed October 15, 2019. We now grant the second and third motions, filed
April 30, 2020, and June 2, 2020. The documents attached to the motions to
augment are deemed part of the record on appeal.
      Father has also filed four motions for judicial notice, covering
numerous documents. (Evid. Code, § 459.) Several requests cover documents
filed in the trial court. We treat these requests as motions to augment the
record and grant them. The documents identified by Father as
Attachments A, B, N, O, and R are deemed part of the record on appeal.
(Father’s request for judicial notice of a reporter’s transcript is denied
because it is already part of the record, as augmented.)
      Several other requests cover the California Constitution and various
California statutes. Though a formal request is unnecessary, we grant these
requests. (Evid. Code, § 451, subd. (a).) We likewise grant Father’s requests
for judicial notice of his Exhibit 28, Canons 2 and 3 of the California Code of
Judicial Ethics (id., § 451, subd. (c)), and his Attachments AA and EE, Ethics
Opinion Nos. 59 and 76 published by the California Judges Association (see
Cal. Law Revision Com. com., Deering’s Ann. Evid. Code (2020 ed.) foll. § 450
[courts may consult “discussions by learned writers” in formulating rules of
law].) For the same reason, we grant judicial notice of his Attachments W
and X, the text of the 1996 and 2008 versions of the UIFSA and related
commentary. We also grant Father’s requests for judicial notice of the
existence and content of various official explanatory materials and statistics
regarding California’s child support program and the federal role in funding


                                        8
it, identified as Attachments P, Q, V, Y, and Z, though we do not take judicial
notice of their truth. (Evid. Code, § 452, subd. (c); People v. Castillo (2010)
49 Cal. 4th 145, 157; Mangini v. R.J. Reynolds Tobacco Co. (1994) 7 Cal. 4th
1057, 1063-1064 (Mangini).)
      Father’s requests for judicial notice of various federal court orders and
appellate briefs are denied because they are irrelevant to any disputed issues
properly before us. (Mangini, supra, 7 Cal.4th at p. 1063.) His requests for
judicial notice of letters and emails from the DCSS and the Internal Revenue
Service are likewise denied. Even assuming they are official acts of the state
and federal executive branches (Evid. Code, § 452, subd. (c)), we can take
judicial notice only of their existence and content, not the truth of any
matters stated therein. Because these documents are relevant (if at all) only
for their truth, judicial notice is inappropriate. (See Lockley v. Law Office of
Cantrell, Green, Pekich, Cruz & McCort (2001) 91 Cal. App. 4th 875, 882.) We
deny judicial notice of Father’s real estate license record and a DCSS child
support guideline calculation for the same reasons. (Ibid.)
      Father also requests judicial notice of his own correspondence with
DCSS, and correspondence between Father and his attorneys. We deny those
requests because Father has not shown that these documents are the proper
subjects of judicial notice. (See Sanchez v. Kern Emergency Medical
Transportation Corp. (2017) 8 Cal. App. 5th 146, 154.) We deny judicial notice
of the child support guideline calculations created by Father for the same
reason. (See ibid.)
                                        III
                                  Judicial Bias
      Father contends the commissioner presiding in court erred by declining
to recuse herself for bias. He claims that two-thirds of California’s funding


                                        9
for child support commissioners ultimately comes from the federal
government, based on California’s child support orders. He argues the court
had a financial interest in ordering substantial child support based on this
funding scheme. Even accepting Father’s characterization of these federal
funds, we conclude Father has not shown the court had a financial interest in
the proceedings that would require it to recuse itself.
      Father relies primarily on Tumey v. Ohio (1927) 273 U.S. 510 (Tumey).
In Tumey, the U.S. Supreme Court considered an Ohio statute that
empowered a village mayor to try defendants accused of violating Ohio’s
alcohol prohibition laws. (Id. at p. 514.) As compensation, a mayor was
allowed to retain any legal fees paid. (Id. at p. 520.) “But no fees or costs in
such cases are paid him except by the defendant if convicted. There is,
therefore, no way by which the Mayor may be paid for his service as judge, if
he does not convict those who are brought before him . . . .” (Ibid.)
      The Supreme Court held that the prospect of such fees resulted in an
unfair proceeding that violated a defendant’s constitutional right to due
process. “[I]t certainly violates the Fourteenth Amendment, and deprives a
defendant in a criminal case of due process of law, to subject his liberty or
property to the judgment of a court the judge of which has a direct, personal,
substantial, pecuniary interest in reaching a conclusion against him in his
case.” (Tumey, supra, 273 U.S. at p. 523.) “We cannot regard the prospect of
receipt or loss of [the mayor’s] emolument in each case as a minute, remote,
trifling, or insignificant interest. It is certainly not [fair] to each defendant,
brought before the Mayor for the careful and judicial consideration of his
guilt or innocence, that the prospect of such a loss by the Mayor should weigh
against his acquittal.” (Id. at p. 532.) Moreover, any fines imposed were
received in part by the village and used to pay officials to enforce the


                                        10
prohibition laws. (Id. at pp. 517, 520.) This funding scheme provided
additional incentive to a mayor to convict: “The mayor is the chief executive
of the village. He supervises all the other executive officers. . . . With his
interest, as mayor, in the financial condition of the village, and his
responsibility therefor, might not a defendant with reason say that he feared
he could not get a fair trial or a fair sentence from one who would have so
strong a motive to help his village by conviction and a heavy fine?” (Id. at
p. 533.)
      Our Supreme Court reached a similar conclusion in Haas v. County of
San Bernardino (2002) 27 Cal. 4th 1017, which considered a due process
challenge to the financial interest of temporary administrative hearing
officers. The County of San Bernardino adopted a practice of selecting
hearing officers “on an ad hoc basis and paying them according to the
duration or amount of work performed.” (Id. at p. 1020.) The Supreme Court
agreed with the plaintiff that this practice gave hearing officers “an
impermissible financial interest in the outcome of the cases they are
appointed to decide, because the officers’ prospects for obtaining future ad hoc
appointments depend solely on the county’s goodwill and because the county,
in making such appointments, may prefer those officers whose past decisions
have favored the county.” (Ibid., fn. omitted.)
      Father has not shown the court commissioner here has a similar direct,
personal, substantial financial interest in ordering child support. Court
commissioners are appointed by each superior court and receive no other
compensation other than as a court commissioner. (Fam. Code, §§ 4251,
subd. (b), 4252, subd. (a).) Father has not shown that a court commissioner’s
compensation or her continued employment depends on the child support
ordered. The general relationship between child support and federal funding


                                        11
is too indirect and remote to constitute a financial interest in any specific
case or outcome. (See Lolley v. Campbell (2002) 28 Cal. 4th 367, 379 [holding
that the prospect of attorney fees if a state hearing officer ruled against
defendant, and was successful on appeal to the superior court, was not a
substantial financial interest]; Silva v. County of Los Angeles (C.D.Cal. 2002)
215 F. Supp. 2d 1079, 1087 [holding that county-provided judicial benefits
were not a substantial financial interest requiring disqualification of superior
court judges in matters involving the county]; see also Marshall v.
Jerrico, Inc. (1980) 446 U.S. 238, 250 [describing potential financial interest
as “exceptionally remote” where the government official would not profit
economically].) Father’s arguments to the contrary are unpersuasive.
                                       IV
                             Child Support Arrears
      Father challenges the court’s determination of child support arrears on
several grounds. We address each in turn.
      First, Father contends the court should have used the amount awarded
in the Michigan child support order ($361 monthly) as the applicable child
support figure in calculating arrears from the date of the registration of the
Michigan judgment in California through the date he and Mother agreed to
set child support at $400 per month (or, alternatively, it should have used
$400 monthly for the whole period). The basis for Father’s contention is the
court’s alleged error under the UIFSA by modifying the Michigan judgment
in the absence of a statement of grounds for modification in Mother’s request
for modification. Under the UIFSA, if a party registering an out-of-state
child support order requests modification of that order, the modification
request “must specify the grounds for modification.” (Fam. Code, § 5700.609.)
We conclude any error in the court’s initial child support order is


                                       12
unreviewable in this appeal. The initial child support order was an
appealable order. (In re Marriage of Zimmerman (2010) 183 Cal. App. 4th 900,
906.) The time to appeal the order expired long ago. (See Cal. Rules of
Court, rule 8.104(a).) We therefore lack appellate jurisdiction to review it.
(See Van Beurden Ins. Services, Inc. v. Customized Worldwide Weather Ins.
Agency, Inc. (1997) 15 Cal. 4th 51, 56 (Van Beurden); see also In re Marriage

of Spector (2018) 24 Cal. App. 5th 201, 208.)3
      Relatedly, Father argues the initial California child support order was
invalid because it did not specifically state it was modifying the Michigan
judgment. Even setting aside the question of reviewability, Father’s
argument fails because there is no requirement for such a statement under
the UIFSA. (See Fam. Code, § 5700.613.) Father relies on authorities
interpreting UIFSA’s predecessor. (See, e.g., In re Marriage of Gerkin (2008)
161 Cal. App. 4th 604, 612.) These authorities no longer apply. He also relies
on the official comments to the UIFSA, which state that it would be “good
practice” for the new court to explicitly state it is assuming responsibility for
the child support order. These are comments on Family Code
section 5700.611, rather than section 5700.613. The latter statute is
applicable here because the parties all resided in California at the time of the




3      In his opening brief, Father appeared to contend that this error left the
trial court without jurisdiction to order child support. In his reply brief,
however, Father disclaims any such jurisdictional argument. He maintains
the court simply erred under the UIFSA. While we need not consider the
issue in light of this disclaimer, the trial court clearly had jurisdiction
because it is undisputed that Father, Mother, and their son all resided in
California. (See Fam. Code, § 5700.613, subd. (a).)

                                       13
order. And, in any event, the comment’s suggestion regarding “good practice”

does not mean that its omission is an error requiring reversal.4
      Second, Father argues that the court lacked statutory authority to
order child support because he has joint custody of his son and therefore
cannot be a “noncustodial” parent. We addressed and rejected that argument
in our prior opinion. Our conclusion is now law of the case; we will not
reconsider it here. (See City of Santa Paula v. Narula (2003) 114 Cal. App. 4th
485, 491-492.)
      Third, Father argues that California’s child support statutes, or the
order at issue here, are unconstitutional on various grounds. None of
Father’s arguments has merit. He claims the statutes are unconstitutionally
vague (In re Noreen G. (2010) 181 Cal. App. 4th 1359, 1373-1374), but he does
not analyze the statutes themselves. His claim relies on the trial court’s
alleged uncertainty regarding the amount of past support orders. Any such
uncertainty does not show the statutes themselves are unconstitutionally
vague. Father also claims the child support order violates his substantive
due process right to be free from government interference in the care,
custody, and control of his son. He has not shown how a monetary payment
to his former wife, for support of their son, infringes on the established
parameters of that right. (See Troxel v. Granville (2000) 530 U.S. 57, 66.)
Father’s focus on his rights ignores the fact that joint custody is necessarily a
shared endeavor, both financially and otherwise. (See generally Fam. Code,

4      To the extent Father argues the court erred by not applying the $400
child support agreement retroactively, he has not provided any basis for
finding error, especially in light of (1) our prior opinion affirming an earlier
arrears order incorporating higher amounts and (2) the parties’ agreement on
the record that the $400 obligation was forward-looking. His claim that
“there were no other child support orders made” before the $400 agreement
ignores the court’s initial, interim order.

                                       14
§ 4053.) The state has an interest in ensuring that children are protected
and supported, especially where (as here) the parents did not agree on the
amount of support. (See Tolces v. Trask (1999) 76 Cal. App. 4th 285, 291.) We
disagree that the state’s role only arises where one or both parents rely on
public assistance. Father claims the child support orders violate the equal
protection rights of divorced parents when compared with married parents.
But the state has a rational basis for distinguishing between divorced and
married parents in imposing child support obligations, because the
relationship between the parents in both situations is substantially different.
Father has not shown that divorced parents are a suspect class requiring any
judicial scrutiny beyond that standard. (See Lyng v. Castillo (1986) 477 U.S.
635, 638-639.) Father’s reliance on authorities considering equitable
abatement of child support obligations incurred while a noncustodial parent
provides custody is unavailing. (See, e.g., In re Marriage of Wilson (2016)
4 Cal. App. 5th 1011, 1016 [discussing the “Jackson rule” of equitable
abatement].) Joint custodial support obligations in California already
account for a child’s time in the physical custody of the parent incurring such
obligations. (See Fam. Code, § 4055, subd. (b)(1)(D).) Father has not shown

any constitutional violation.5
                                        V
                                 Arrears Payments
      Father contends the trial court erred by ordering an escalating arrears
payment schedule. He claims he did not have prior notice that the court
would increase his arrears payments and the order violated his right to

5     In his reply brief, for the first time, Father challenges the imposition of
interest on his unpaid California arrears. We do not consider arguments
made for the first time on reply. (Khera & Sameer, supra, 206 Cal.App.4th at
pp. 1477-1478.)

                                       15
procedural due process. DCSS argues that Father forfeited this claim of error
by failing to object in the trial court. (See Pacific Standard Life Ins. Co. v.
Tower Industries, Inc. (1992) 9 Cal. App. 4th 1881, 1888.) Even setting aside
forfeiture, Father’s contention fails on its merits.
      “It is a fundamental concept of due process that a judgment against a
defendant cannot be entered unless he was given proper notice and an
opportunity to defend.” (In re Marriage of Lippel (1990) 51 Cal. 3d 1160,
1166; see In re Marriage of O’Connell (1992) 8 Cal. App. 4th 565, 574.) Here,
contrary to Father’s claim, Mother provided notice that she would seek to
increase Father’s arrears payments. In a declaration, Mother calculated
Father’s child support arrears and the length of time it would take for
repayment on the existing schedule. In conclusion, she wrote, “I am therefore
requesting an increase in the monthly amount paid towards arrears to
facilitate a more expedited repayment of the arrears.” Moreover, as DCSS
notes, the court had the power to impose conditions, such as increased
payments, in granting Father’s request that his real estate license be
released from suspension. (See Fam. Code, § 17520, subd. (k)(4)(C).)
                                        VI
                              Miscellaneous Issues
      Father claims the court erred by denying his ex parte application to
rescind DCSS’s levy on his family’s bank account. We have no jurisdiction to
consider this order because Father did not identify this order in his notice of
appeal (see Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal. App. 4th 493,
504 (Dakota Payphone)) and, even if he had, his notice of appeal would be
untimely as to this order (see Cal. Rules of Court, rule 8.104; Van Beurden,
supra, 15 Cal.4th at p. 56). In any event, we note, contrary to Father’s claim,
that “[a] court order authorizing such a levy is not required. The levy is


                                        16
founded on an existing support order, overdue support, and the existence of
an order by operation of law requiring payment of support arrears.” (In re
Marriage of LaMoure (2011) 198 Cal. App. 4th 807, 819.)
      Father makes various claims of incompetence and malfeasance against
his former attorneys. Any claims Father may want to assert against his
former attorneys are not at issue in this appeal, which concerns his child
support obligations and arrears. To the extent his claims touch on the order
under review in this appeal, he has not provided any factual or legal basis for
reversing the order based on any attorney incompetence or malfeasance. (See
S.C., supra, 138 Cal.App.4th at p. 408; see also In re Marriage of Rosevear
(1998) 65 Cal. App. 4th 673, 686-687.)
      Father argues various other aspects of the underlying proceedings were
erroneous or unfair, including an order regarding therapy for his son and
another order regarding visitation. To the extent we can discern Father’s
contentions, we have no appellate jurisdiction to review these orders, which
occurred several years ago. (See Van Beurden, supra, 15 Cal.4th at p. 56;
Dakota Payphone, supra, 192 Cal.App.4th at p. 504.)




                                       17
                              DISPOSITION
     The order is affirmed.



                                            GUERRERO, J.

WE CONCUR:




HALLER, Acting P. J.




AARON, J.




                                  18